Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 August 2020 has been entered.
Priority
Per MPEP 2152.01 (B), if the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application. Examiner notes that in the instant application, independent claim 1, claims a controller (last paragraph of claim 1) as well “one or more arms extending from the primary rotation shaft and away from the central axis” (in the first paragraph of claim 1) which do not appear to have sufficient support in the parent priority applications U.S. Patent Application No. 15/890,476, filed February 7, 2018 and Patent Cooperation Treaty (PCT) Patent Application No. PCT/CN2017/112918, filed November 24, 2017, which claims priority to Chinese Invention Patent Application No. 201611076982.8, filed November 30, 2016. Therefore, the effective filing date of the instant application is considered as the filing date of the instant application, which is 19 November 2018. With this in view, an 
Status of the claims/amendments
This Office Action is response to applicant’s submission filed 21 August 2020.
Claims 1, 3-15, 24-28 were previously allowed in the Corrected Notice of Allowance filed 17 Aug 2020. Allowance is now withdrawn in light of reassessment of effective filing date of the instant application and new art found which was not previously considered.
The following rejection is based on the most recent set of claims which include the Examiner’s Amendment to the claims and Specification presented in the Corrected Notice of Allowance of 17 Aug 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong (CN206304929U hereinafter referring to English Machine Translation) in view of Fuji (US 2015/0136029 A1) and Kato et al. (US 2016/0138159 A1 hereinafter “Kato”).
  Regarding claim 1 Zong teaches an apparatus for performing plasma polymerization on the surface of one or more substrates (Fig. 1 and 2, paragraph [0007], [0045]), the apparatus comprising:
a reaction chamber (comprising vacuum chamber 1, Fig. 1, paragraph [0045]) that comprises: 
a primary rotation rack (comprising 12, Fig. 1) configured to rotate along a central axis;
a secondary rotation shaft (comprising planetary rotating shaft 13, Fig. 1, paragraph[0055]) and configured to rotate on a secondary axis that is distal from the central axis (paragraph [0033]); and
one or more substrate platforms (comprising rotating tables 14, Fig. 1, paragraph [0056]) coupled to the secondary rotation shaft (comprising planetary rotation shaft 13, Fig. 1) configured to carry the one or more substrates (15, Fig. 1) that are to receive the plasma polymerization coating(paragraph[0033], [0056]); 
a dispersal mechanism (comprising discharge cavity 4, Fig. 1) positioned around a perimeter of the reaction chamber, the dispersal mechanism comprising:
at least two discharge cavities (comprising discharge cavity 4, Fig. 1 and 2, paragraph[0009], [0018],[0049]) evenly spaced around the perimeter of the reaction chamber (comprising 1, Fig. 1 and 2), wherein each of the at least two discharge cavities (comprising 4, Fig. 1 and 2) comprises a discharge source (comprising 7, Fig. 1  and 2, paragraph [0050]) coupled to a first power source (comprising 8, Fig. 1 and 2), the discharge source (comprising 7, Fig. 1 and 2) configured to ionize, in each discharge cavity, a carrier gas into plasma that is to be released into the reaction chamber (paragraph [0011],[0037],[0050]);
a porous electrode (comprising 2, Fig. 1 and 2, paragraph [0008], [0010],[0047]-[0048]) placed between the at least two discharge cavities (comprising 4, Fig. 1 and 2) and the primary rotation rack (comprising 12, Fig. 1), wherein the porous electrode (comprising 2, Fig. 1 and 2) is coupled to a second power source (comprising 3, Fig. 1) and is configured to generate plasma in the reaction chamber (comprising 1, Fig. 1 and 2) before or after the surface of the one or more substrate is coated (paragraph [0010] teaches pretreatment), 
Zong does not explicitly teach that the primary rotation rack is operably coupled to a primary rotation shaft, the primary rotation rack includes one or more arms extending from the primary rotation shaft and away from the central axis , a secondary rotation rack operably coupled to the secondary rotation shaft coupled to an arm of the one or more arms extending from the primary rotation shaft; a controller programed to transmit a rotation rate control signal to a rotation motor to rotate the primary rotation shaft and primary rotation rack at a controlled rotation rate and to regulate electrical power levels of the first and second power sources applied to the dispersal mechanism.
However, Fuji teaches a film deposition system (abstract) including a rotation rack comprising a primary rotation rack (comprising truck 8 including table base 8a, Fig. 2 and 5, paragraph [0061]) operably coupled to a primary rotation shaft (comprising rotational shaft 12, Fig. 2 and 5, paragraph [0063]) and configured to rotate along a central axis (O, Fig. 1, 2, 4, 5; paragraph [0063]), the primary rotation rack including one or more arms (comprising first arms 21 and rotary table 10, Fig. 2, paragraph [0071]-[0072]; comprising second arms 31 and rotary table 10, Fig. 5, paragraph [0079]-[0080]) extending from the primary rotation shaft (12, Fig. 2 and 5) and away from the central axis (O, Fig. 1 and 4) ; a secondary rotation rack (comprising mount plate 22, Fig. 2, paragraph [0072]; comprising mount plate 32, Fig. 5, paragraph [0079]) operably coupled to a secondary rotation shaft (comprising rotational shaft 24, Fig. 2, paragraph [0071]-[0072]; comprising rotational shaft 34, Fig. 5, paragraph [0079]) and configured to rotate on a secondary axis (comprising rotation center P1, Fig. 2, paragraph [0072]; comprising rotation center P2, Fig. 5, paragraph [0080]) that is distal from the central axis (O, Fig. 1, 2, 4, 5), the secondary rotation shaft (comprising rotational shaft 24, Fig. 2; comprising rotational shaft 34, Fig. 5) coupled to an arm (comprising 21 and 10, Fig. 2; comprising 31 and 10, Fig. 5) of the one or more arms extending from the primary rotation shaft (comprising 12, Fig. 2 and 5). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary rotation rack of Zong (comprising 12, Fig. 1) to be operably coupled to a primary rotation shaft (Fuji: comprising rotational shaft 12, Fig. 2 and 5), and to configure the primary rotation rack to include one or more arms extending from the primary rotation shaft and away from the central axis;  to provide a secondary rotation rack operably coupled to the secondary rotation shaft (Zong: comprising 13, Fig. 1), the secondary rotation shaft coupled to an arm of the one or more arms extending from the primary rotation shaft as taught by Fuji (Fig. 2 and 5)  in view of teachings of Fuji in the apparatus of Zong as a known alternative construction configuration of a rotation rack which would enable planetary rotation of multiple substrates for uniform processing.
Zong in view of Fuji as applied above does not explicitly teach a controller programed to transmit a rotation rate control signal to a rotation motor to rotate the primary rotation shaft and primary rotation rack at a controlled rotation rate and to regulate electrical power levels of the first and second power sources applied to the dispersal mechanism.
However, Kato teaches a plasma film forming apparatus (1, Fig. 1-3, paragraph [0026]) including a controller (100, Fig. 1) for controlling operations of the overall apparatus and wherein the controller (100, Fig. 1) is configured/programmed to transmit a rotation rate control signal to a rotation motor (comprising revolution driver 44 and rotation driver 55, Fig. 1, paragraph [0036]-[0039], [0050]) to rotate the primary rotation shaft (comprising center shaft 43, Fig. 1 and 3) and primary rotation rack (comprising rotation table 2, Fig. 1-3, paragraph [0036]) at a controlled rotation rate (i.e. speed, paragraph [0050]) to control/set a desired rotation speed for the rotation rack (paragraph [0037], [0050]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotation motor and a controller programmed to transmit a 
Further, Kato teaches that the controller (100, Fig.1) can be programmed to control each component of the apparatus via control signals (paragraph [0050]).
Additionally, Zong teaches that the electrical power levels of the first (8, Fig. 1 and 2) and second power sources (3, Fig. 1 and 2) are operated at different levels (paragraph [0008],[0011],[0013],[0048],[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/program the controller to regulate/control the electrical power levels of the first and second power sources applied to the dispersal mechanism in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable increased process control for uniform substrate processing.
Regarding limitations, “for performing plasma polymerization on the surface of one or more substrates,” “plasma polymerization coating,” and “a carrier gas,” these are intended use/function limitations that are dependent on the types of gases selected for a particular process. Since Zong in view of Fuji and Kato teach all of the structural limitations including a plasma processing apparatus (Zong: Fig. 1 and 2) and a dispersal mechanism including a discharge cavity (Zong: comprising 4, Fig. 1 and 2) and additionally teach supplying a gas (Zong: paragraph [0030]-[0031]), the apparatus of the same is considered capable of meeting the intended use limitations. 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 3, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above and Zong further teaches that the dispersal mechanism (comprising discharge cavity 4 and discharge source 7, Fig. 1) is configured to disperse reactive species toward the central axis of the reaction chamber (1, Fig. 1 and 2) such that reactive species form a polymeric coating on surfaces of the one or more substrates (paragraph [0011],[0031]).
Regarding claim 4, Zong in view of Fuji and Kato teaches all of the limitations of claim 3 as applied above including a controller (Kato: controller 100, Fig. 1) and a dispersal mechanism (Zong: comprising discharge cavity 4, discharge source 7, first power source 8, porous electrode 2, second power source 3, Fig. 1 and 2).
Zong in view of Fuji and Kato as applied above does not explicitly teach that the dispersal mechanism is communicatively coupled to the controller to receive a dispersal control signal from the controller to control a dispersal rate of the reactive species in a substantially even manner on the one or more substrates.
However, Zong teaches evenly providing reactive species to the one or more substrates (paragraph [0031]).
Further, Kato teaches a controller configured to control various apparatus components via transmission of control signals, wherein the controller is configured to control the amount of gas supplied from a discharge mechanism (i.e. nozzles 64 and 66, and gas tube 39, Fig. 1) and configured to control an exhaust flow rate (paragraph [0050]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the controller to the dispersal mechanism and control the dispersal mechanism using control signals in view of teachings of Zong and Kato in the apparatus of Zong in view of Fuji and Kato to enable control of the dispersal mechanism and the amount of gas 
Regarding limitation “to control the dispersal rate of the reactive species in a substantially even manner on the one or more substrate” is a functional/intended use limitation. Since Zong in view of Fuji and Kato as applied above teach all of the structural limitations of claim 4 including a controller coupled to a dispersal mechanism and controlling a gas supply system and exhaust system (Kato: paragraph [0050]) the apparatus of the same is considered capable of meeting the functional/intended use limitations. See relevant case law cited above in claim 1 rejection.
Regarding claim 5, Zong in view of Fuji and Kato as applied above teach a controller coupled to a dispersal mechanism and controlling a gas supply amount and exhaust rate (Kato: paragraph [0050] as applied above in claim 4).
Zong in view of Fuji and Kato as applied above does not explicitly teach wherein the dispersal control signal controls the dispersal rate of the reactive species by regulating a rate of the carrier gas that enters the dispersal mechanism for polymerization.
However, Kato teaches a controller configured to control various apparatus components via transmission of control signals, wherein the controller is configured to control the amount of gas supplied from a discharge mechanism (i.e. nozzles 64 and 66, and gas tube 39, Fig. 1)(paragraph [0050]).
Zong teaches that polymerization reactive species are transported radially to the axis of the vacuum chamber under the drive of carrier gas (paragraph [0031]) which is supplied to the discharge cavity (4, Fig. 1 and 2, paragraph [0030],[0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use a control signal from the controller to adjust, control, or regulate a rate of the carrier gas that enters the dispersal mechanism for polymerization in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato since the carrier gas drives the 
Regarding claim 6, Zong in view of Fuji and Kato as applied above teach all of the limitations of claims 1, 3, 4, 5 above including a controller coupled to a dispersal mechanism and controlling a gas supply amount and exhaust rate (Kato: paragraph [0050] as applied above in claim 4).
Zong in view of Fuji and Kato as applied above does not explicitly teach wherein the controller transmits the dispersal rate control signal to adjust the dispersal rate to account for a density decrease in the reactive species within the reaction chamber resulting from a deposition of the reactive species on to the one or more substrates and a density increase within the reactive species in the reaction chamber resulting from the reactive species converging toward a center of the chamber such that a density of reactive species across the reaction chamber is uniform.
However, Kato teaches a controller configured to control various apparatus components via transmission of control signals, wherein the controller is configured to control the amount of gas supplied from a discharge mechanism (i.e. nozzles 64 and 66, and gas tube 39, Fig. 1) and configured to control an exhaust flow rate (paragraph [0050]).
Zong further teaches that the polymerization reactive species are transported radially to the axis  (i.e. center) of the vacuum chamber under the drive of carrier gas and the number of species is continuously consumed and reduced, but on the other hand the active species in the polymerization reaction continue to gather during the transportation process (i.e. meeting the limitation “density increase within the reactive species in the reaction chamber resulting from the reactive species converging toward a center of the chamber”), which compensates for the decrease in number and keeps its concentration stable (paragraph [0031]). The volume density of the active species in the vacuum chamber remains unchanged and the batch processing is 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit a dispersal rate control signal from the controller to control/adjust the dispersal rate to adjust the dispersal rate to account for a density decrease in the reactive species within the reaction chamber resulting from a deposition of the reactive species on to the one or more substrates and a density increase within the reactive species in the reaction chamber resulting from the reactive species converging toward a center of the chamber such that a density of reactive species across the reaction chamber is uniform (i.e. optimize gas supply into the reaction chamber) in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable optimizing the amount of reactive species/plasma available for plasma processing to balance out the plasma/reactive species being consumed during processing and the amount of plasma/reactive species being supplied into the reaction chamber for uniform substrate processing (Zong: paragraph [0031]).
Regarding claim 7, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above and Zong further teaches wherein the dispersal mechanism further includes at least two metal grids (comprising 5, Fig. 1 and 2, paragraph [0012], [0050]) each positioned between a discharge cavity (comprising 4, Fig. 1 and 2) of the at least two discharge cavities and the reaction chamber (1, Fig. 1 and 2) to create a pressure differential between the discharge cavity and the reaction chamber, each of the at least two metal grids further configured to reduce or prevent gas backflow from the reaction chamber to the corresponding discharge cavity (paragraph [0037]).
Regarding claim 8, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 and 7 as applied above and Zong further teaches a pulse power source (comprising pulse power source 6, Fig. 1 and 2, paragraph [0050]) coupled to a metal grid (5, Fig. 1 and 2) of the at least two metal grids, the pulse power source (comprising 6, Fig. 1 and 2) configured to provide a 
Regarding claim 9, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 and 8 as applied above including a controller (Kato: 100, Fig. 1-3) but does not explicitly teach wherein the pulse power source receives a pulse control signal from the controller, the pulse control signal regulating power and frequency of the positive electrical charge.
However, Kato as discussed above teach a controller (comprising 100, Fig. 1, paragraph [0050]) and further teach the controller is configured to control operations of each component of the apparatus by sending control signals to each component (paragraph [0050]).
Further, Zong teaches that the pulse power supply outputs a frequency within a range of 20Hz-10kHz and a peak value of 20-140V (paragraph [0020]) and that the pulse power controls the release of plasma from the discharge cavity (i.e. chamber) to the vacuum chamber (i.e. reaction chamber) (paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send from the controller a control signal to a pulse power source to regulate power and frequency of the positive electrical charge in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable controlling the amount of plasma released from the discharge cavity and into the reaction chamber.
Regarding claim 10, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 and Zong further teaches a collecting tube (comprising tail/exhaust gas collection tube 11, Fig. 1 and 2, paragraph [0014], [0023], [0054]) positioned along the central axis of the reaction chamber and operable to have an air pressure lower than the reaction chamber to collect gas from the reaction chamber at an exhaust rate (paragraph [0023],[0030],[0054])(Since the collecting tube 11 is connected to a vacuum pump, as taught in paragraph [0054], the air 
Regarding limitation “operable to have an air pressure lower than the reaction chamber to collect excess reactive species at an exhaust rate,” this is an intended use/function limitation. Since Zong in view of Fuji and Kato teach all of the structural limitations as applied above including a collecting tube (Zong: 11, Fig. 1 and 2) the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above in claim 1 rejection.
Regarding claim 11, Zong in view of Fuji and Kato as applied above do not explicitly teach that the collecting tube is communicatively coupled to the controller to receive an exhaust rate control signal from the controller to control the exhaust rate of the excess reactive species.
However, Kato further teaches a controller (comprising 100, Fig. 1, paragraph [0050]) communicatively coupled to an exhaust mechanism (comprising exhaust holes 36 and 37 connected to exhaust mechanism 30, Fig. 1, paragraph [0031], [0050]) wherein the exhaust control rate is communicated via a control signal from the controller to control the exhaust rate of the process gases (paragraph [0050]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicatively couple the controller to the collection tube (Zong: 11, Fig. 1 and 2) in view of teaching of Kato in the apparatus of Zong in view of Fuji and Kato to enable control of the exhaust rate of the plasma coating apparatus.
Further, regarding limitation “to receive an exhaust rate control signal form the controller to control the exhaust rate of the excess reactive species,” this is an intended use/function limitation. Since Zong in view of Fuji and Kato as applied above teach coupling a controller to the exhaust mechanism, the apparatus of the same is considered capable of the intended use/function limitations. See relevant case law cited above in claim 1 rejection.
 Regarding claim 12, Zong in view of Fuji and Kato further teach the controller transmit exhaust rate control signal to adjust/control the exhaust rate (Kato: paragraph [0050]).
Further, regarding limitation “to account for the density decrease in the reactive species within the reaction chamber resulting from the deposition of the reactive species on to the one or more substrates and the density increase within the reactive species in the reaction chamber resulting from the reactive species converging toward the center of the chamber such that the density of reactive species across the reaction chamber is uniform” are functional/intended use limitations. Since Zong in view of Fuji and Kato as applied above teach coupling a controller to the exhaust mechanism and Zong further teaches that the “number of species is continuously consumed and reduced, but on the other hand the active species in the polymerization reaction continue to gather during the transportation process, which compensates for the decrease in number and keeps its concentration stable” (Zong: paragraph [0031]), the apparatus of the same is considered capable of the intended use/function limitations. See relevant case law cited above in claim 1 rejection.
Regarding claim 13, Zong in view of Fuji and Kato as applied above teaches all of the limitations of claim 1 and Zong further teaches wherein the reaction chamber (1, Fig. 1 and 2) includes one or more rack layer, each rack layer (i.e. the platforms 14 are arranged in layers as understood from Fig. 1) holding a plurality of substrates (15, Fig. 1) from the one or more substrate platforms (14, Fig. 1) (paragraph [0026],[0056]).
Regarding claim 14, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above including a controller (Kato: 100, Fig. 1) and a primary rotation rack (Zong: 12, Fig. 1) and a secondary rotation rack (see teachings of Fuji as applied above in claim 1).
 Regarding limitation “wherein a rotation of the primary rotation rack along the central axis and the rotation of the secondary rotation rack along the secondary axis provides a same rate of spatial movement for each of the one or more substrates during the coating process in order to achieve uniform coating” is an intended use limitation. Zong in view of Fuji and Kato as 
Regarding claim 25
Regarding claim 24, Zong in view of Fuji and Kato teaches all of the limitations of claim 25 as applied above and Zong further teaches wherein the distance (of the outlet of the monomer steam pipeline 10, Fig. 1) from a discharge cavity of the at least two discharge cavities (4, Fig. 1 and 2) ranges from 1 to 10 cm (paragraph [0022], [0049]).
Regarding claim 26, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above including a controller (Kato: 100, Fig. 1).
Zong in view of Fuji and Kato as applied above do not explicitly teach that the controller is programmed to regulate the power level of the second power source to be higher than the power level of the first power source.
However, Kato teaches a plasma film forming apparatus (1, Fig. 1-3, paragraph [0026]) including a controller (100, Fig. 1) for controlling operations of the overall apparatus and wherein the controller (100, Fig. 1) can be programmed/can execute a program (paragraph [0050]).
Further, Zong teaches operating the power level of the second power source (comprising high frequency power source 3 connected to the porous electrode 2, Fig. 1, paragraph [0008],[0010]) to be higher (i.e. 15-1000W, paragraph [0008], specific example of 15W in paragraph [0048]) than the power level of the first power source (comprising power supply 8 connected to discharge source, Fig. 1, paragraph [0011], [0021]; specific example of 2W in paragraph [0053]). Zong teaches that such a configuration can enable stronger plasma from the porous electrode for cleaning (paragraph [0010]) while generating a weaker plasma in the discharge cavities to initiate monomer polymerization for coating substrates (paragraph [0011]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller to control/regulate the power levels of the second power source to be higher than the power level of the first power source in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable generating stronger 
Regarding claim 27, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above including a controller (Kato: 100, Fig. 1).
Zong in view of Fuji and Kato as applied above do not explicitly teach that the controller is programmed to regulate the power level of the first power source to be in a range of 2- 500 W.
However, Kato teaches a plasma film forming apparatus (1, Fig. 1-3, paragraph [0026]) including a controller (100, Fig. 1) for controlling operations of the overall apparatus and wherein the controller (100, Fig. 1) can be programmed/can execute a program (paragraph [0050]).
Further, Zong teaches operating the power level of the first power source (comprising power supply 8 connected to discharge source, Fig. 1) to be in the range of 2-500W (paragraph [0021],[0053],[0066],[0079]).Zong teaches that such a configuration can enable generating a weaker plasma in the discharge cavities to initiate monomer polymerization for coating substrates (paragraph [0011]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller to control/regulate the power level of the second the first power source to be in a range of 2-500W in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable generating weaker plasma in the discharge cavities for monomer polymerization (Zong: paragraph [0011]).
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Regarding claim 28
Zong in view of Fuji and Kato as applied above do not explicitly teach that the controller is programmed to regulate the power level of the second power source to be greater than 600 W.
However, Kato teaches a plasma film forming apparatus (1, Fig. 1-3, paragraph [0026]) including a controller (100, Fig. 1) for controlling operations of the overall apparatus and wherein the controller (100, Fig. 1) can be programmed/can execute a program (paragraph [0050]).
Further, Zong teaches operating the power level of the second power source (comprising high frequency power source 3 connected to the porous electrode 2, Fig. 1, paragraph [0008],[0010]) to be  in a range of (15-1000W). Zong teaches that such a configuration can enable stronger plasma from the porous electrode for cleaning (paragraph [0010]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller to control/regulate the power levels of the second power source to be 15-1000W (a range which overlaps limitation “greater than 600W”) in view of teachings of Kato and Zong in the apparatus of Zong in view of Fuji and Kato to enable generating stronger plasma from the porous electrode for cleaning (Zong: paragraph [0010]).
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong (CN206304929U hereinafter referring to English Machine Translation) in view of Fuji (US 2015/0136029 A1), and Kato et al. (US 2016/0138159 A1 hereinafter “Kato”) as applied to claims 1, 3-14, 25-28 and further in view of Chan (US 5,653,811).
Regarding claim 15, Zong in view of Fuji and Kato teaches all of the limitations of claim 1 as applied above and Zong further teaches the second power source (comprising 3, Fig. 1) comprises a radio frequency power supply (paragraph [0060]-[0061]) coupled to the porous 
Zong in view of Fuji and Kato as applied above do not explicitly teach that the radio frequency power supply coupled is to the controller to receive a radio frequency control signal that controls the power output to the porous electrode.
However, Chan teaches a plasma processing apparatus (abstract, Fig.1) comprising a controller (62, Fig. 1) coupled to a radio frequency power supply (comprising RF generator 66, Fig. 1) wherein the radio frequency power supply is controlled by the controller to receive a radio frequency control signal that controls the power output (col 2 line 55-66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the radio frequency power supply to the controller to receive a radio frequency control signal that controls the power output to the porous electrode in view of teachings of Chan in the apparatus of Zong in view of Fuji and Kato to enable control of the power from the radio frequency power supply.
Further, regarding limitation “to produce a treatment plasma, in the pre-treatment stage, to remove impurities from the surface of the one or more substrates,” though taught in prior art Zong, are functional/intended use limitations. Since Zong in view of Fuji and Kato as applied above teach a porous electrode, a radio frequency power supply and, coupling a controller to the radio frequency power supply, the apparatus of the same is considered capable of the intended use/function limitations. See relevant case law cited above in claim 1 rejection.
Response to Arguments
Applicant's arguments filed 16 June 2020due to new grounds of rejection necessitated by further review of priority date of the claims for the instant CIP application and updated search as discussed in Priority section above.
Applicant argues (remarks page 15) that Matsuyama and Lubomirsky alone or in combination fail to teach each and every element as recited in claim 1.
Examiner responds that claim 1 rejection has been modified. Currently claim 1 is rejected as being unpatentable over Zong in view of Fuji and Kato as discussed in detail in claims rejections above. Matsuyama and Lubomirsky are no longer cited in the current rejections. Therefore Applicant’s arguments towards Matsuyama and Lubomirsky are moot.
In light of the above, independent claim 1 is rejected. 
Additionally, depending claims 3-15, 24-28 are also rejected, as detailed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716